Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    December 02, 2015

The Court of Appeals hereby passes the following order:

A16A0155. LAMONT CHAD WHITE v. THE STATE.

         A jury found Lamont Chad White guilty of numerous offenses, including
kidnapping and aggravated assault, and he was sentenced to life without parole. We
affirmed White’s conviction on appeal. White v. State, 265 Ga. App. 155 (592 SE2d
920) (2004). In 2014, White filed a motion to vacate a void sentence, arguing that the
State failed to prove asportation, which is an essential element of kidnapping. The
trial court denied the motion, and White filed this appeal. The State has filed a motion
to dismiss the appeal on the basis that White has failed to raise a valid void sentence
claim.
         “[A] petition to vacate or modify a judgment of conviction is not an appropriate
remedy in a criminal case.” Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786)
(2009). Any appeal from an order denying or dismissing such a motion must be
dismissed. See id. at 218 (2); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150)
(2010). A direct appeal may lie from an order denying a motion to vacate or correct
a void sentence, but only if the defendant raises a colorable claim that the sentence
is, in fact, void. See Harper, supra at 217 n.1; Burg v. State, 297 Ga. App. 118, 119
(676 SE2d 465) (2009). “Motions to vacate a void sentence generally are limited to
claims that – even assuming the existence and validity of the conviction for which the
sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013). Thus,
when a sentence is within the statutory range of punishment, it is not void. Jones v.
State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      In his motion, White did not argue that his sentence fell outside the permissible
statutory range. Rather, he challenged the validity of the underlying conviction, which
is not a valid void-sentence claim. See Williams v. State, 287 Ga. 192, 194 (695 SE2d
244) (2010). Accordingly, the State’s motion to dismiss is hereby GRANTED, and
this appeal is DISMISSED. See id.

                                        Court of Appeals of the State of Georgia
                                                                             12/02/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.